Citation Nr: 1437453	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  08-17 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss and tinnitus.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

In November 2008, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with VBMS).  

In March 2010 and October 2013, the Board remanded the claims for further development.  

By rating decision of January 2014, service connection for bilateral hearing loss was granted, and awarded a 20 percent rating, effective May 17, 2007.  Since this was a full grant on appeal, it is no longer reflected on the title page of this decision.  


FINDING OF FACT

The evidence as to whether the Veteran's tinnitus is as likely as not related to service is in equipoise.  



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in service. 38 U.S.C.A.  §§ 1110, 1131, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

 As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


Service Connection 

The Veteran contends that service connection for tinnitus is warranted based on service incurrence.  He maintains that he sustained tinnitus via acoustic trauma while working on the flight line in service.  He was exposed to jet engines and gun fire while serving in the Navy aboard Naval ships.  He stated that he has had tinnitus on a recurrent basis since service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 
7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 


In each case where an appellant is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  

Service treatment records show no findings, treatment, or diagnosis in service for tinnitus.  There is no notation that the Veteran reported tinnitus at his separation examination.  

Private treatment records, to include from Washington University, St. Louis, show the Veteran was treated for bilateral hearing loss and tinnitus.  In January 1996, the records showed the Veteran had tinnitus greater than 2.5 years.  The record also showed the Veteran had noise exposure to jet aircraft in service.  

In May 2007, the Veteran was seen by VA for bilateral hearing loss and "crickets" in his left ear, now moving to his right ear.  

The Veteran underwent a VA examination in August 2007.  He complained of constant tinnitus.  It was reported that the Veteran's tinnitus began 18 years after service.  He stated that he was a hunter since age 10, quitting in the early 1990's, according to the examiner, accounting for him being a hunter for 40 years.  The examiner opined that since the Veteran's tinnitus started 18 years after service, well after his military service, and his hunting activity easily explains his tinnitus and, therefore, it is not likely that tinnitus is related to his military service.  

The Veteran testified before the undersigned VLJ at a videoconference hearing in November 2008.  The Veteran testified that in 1963, while in the Panama Canal, he noticed that people had to start talking louder to him and that at that time, he had ringing in the ears.  He stated that he did not pay much attention to it because of the nature of his job.  He indicated that his military occupation was as an aircraft handler.  He also served on the flight line while stationed at Virginia Beach, Virginia.  He was involved in "shakedown cruises" in Cuba where they fired guns aboard the ship and they used burst shells also while he served in Guadalcanal.  He related that his tinnitus while in service was intermittent.  He was exposed to jet engine noise but did not use hearing protection.  He also testified that he did not remember undergoing a hearing examination at separation from service, but he did remember experiencing muffled hearing and ringing in the ears when he was about to be separated from service.  After service, he worked on an assembly line shortly after service, putting bumpers on cars.  He testified that this was very low noise exposure.  He also testified that he was raised on a farm, was not allowed to hunt prior to the age of 15, went into the Navy at age 17, and only hunted 1 or 2 times in a season for meat for the family.  He stated that they were not allowed to target shoot, or waste shells.  He stated that he also hunted deer with friends for 3 or 4 years and that he only shot his rifle 4 or 5 times in those 4 years.  He related he did more sleeping than hunting when he went deer hunting, as he enjoyed the quiet of the woods.   

Pursuant to the Board's October 2013 remand, the Veteran underwent a VA audiological examination.  The examiner stated that he could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation as there were no service treatment records, according to the examiner, when he reviewed the VBMS.  

Tinnitus is subjective and the type of condition to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the appellant competent to testify to symptomatology capable of lay observation); See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

The August 2007 VA examiner based his conclusion that the Veteran's tinnitus was not caused by military service on the fact that he stated that the Veteran stated to him that his tinnitus started 18 years after service, and that he had been a hunter for 40 years, beginning at the age of 10.   It is important to note that these findings were contrary to what the Veteran testified to under oath at his November 2008 videoconference hearing.  He testified that he started hunting at age 15, only rarely hunting and only for meat.  He also testified that he only hunted after service for 4 years, and that in that time period, he only shot his rifle 4 to 5 times in total.  Moreover, the Veteran gave a greater history of noise exposure in service, wherein he served on the flight line, was exposed to jet aircraft, and was involved in "shakedown cruises" while in the Navy, firing guns aboard ship.  He related that they never used hearing protection and he began having muffled hearing and intermittent tinnitus during that time.  

Ringing in the ears (tinnitus) is a symptom that a lay person such as the Veteran is competent to report.  There are conflicting statements reported by the August 2007 VA examiner and the under oath testimony provided by the Veteran at his November 2008 videoconference hearing.  The August 2007 VA examiner attributed the Veteran's tinnitus to his hunting, and the claimed late onset of tinnitus (which the Veteran denies), and stated that the Veteran used hearing protection in service, which the Veteran also denied.  The examiner stated that the impact of gunfire as opposed to steady state noise made it more likely that the Veteran's tinnitus was not due to service.  However, the examiner did not address that the Veteran was exposed to gunfire, and burst shells also in service.  Moreover, he also did not discuss that there is no evidence indicative of tinnitus during the 6 years of hunting that he claims the Veteran told him that he hunted prior to service when providing his opinion on the etiology of the Veteran's tinnitus.  

The Veteran's testimony, which the Board finds both competent and credible, indicates that his tinnitus occurred during service while working on the jet line, and during "shakedown cruises" while shooting guns on the ship.  He also indicated that his tinnitus at that time was more in his left ear and it was intermittent.  The Veteran has asserted that his tinnitus began in service and it has continued since that time.  This assertion is considered to be credible.  The lay statements of record are sufficient to form the basis for service connection.  Although contrary to at least one VA examiner, that opinion was not a strong opinion and did not address the noise exposure the Veteran had during service, but only attributed the tinnitus to hunting, which the examiner indicated started at the age of 10.  Moreover, by rating decision of April 2014, the Veteran was granted service connection for bilateral hearing loss for hearing loss due to inservice acoustic trauma which occurred during the same period the Veteran alleges his tinnitus occurred.  This places the evidence at least in equipoise to establish that the Veteran's tinnitus was present during service in at least his left ear, and has continued thereafter.  Resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


